NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 16a0393n.06

                                        Nos. 15-5880 & 15-5978
                                                                                                 FILED
                            UNITED STATES COURT OF APPEALS                                 Jul 13, 2016
                                 FOR THE SIXTH CIRCUIT                                DEBORAH S. HUNT, Clerk



APRIL MILLER, Ph.D., et al.,                                   )
                                                               )
        Plaintiffs-Appellee,                                   )
                                                               )
v.                                                             )
                                                                       ON APPEAL FROM THE
                                                               )
                                                                       UNITED STATES DISTRICT
KIM DAVIS, individually,                                       )
                                                                       COURT FOR THE EASTERN
                                                               )
                                                                       DISTRICT OF KENTUCKY
        Defendant-Appellant.                                   )




                                                 ORDER

BEFORE: BATCHELDER and KETHLEDGE, Circuit Judges; LEVY, District Judge.*


        This matter is before the Court on a Motion to Dismiss for Lack of Jurisdiction filed by

Appellant Kim Davis. The motion has been fully briefed, and the parties agree that Kentucky

Senate Bill 216, which will go into effect before we are scheduled to hear oral argument in this

case, will render these consolidated appeals moot. We therefore dismiss these appeals and

remand this matter to the district court with instructions to vacate its August 12, 2015

preliminary injunction order [DE 43] and its September 3, 2015 order modifying that injunction

[DE 74]. See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950). The district court’s



*
  The Honorable Judith E. Levy, United States District Judge for the Eastern District of Michigan, sitting by
designation.
Nos. 15-5880 & 15-5978, Miller v. Davis


September 3, 2015 order holding Davis in contempt of court [DE 75] does not meet the

requirements for vacatur under Munsingwear and its progeny, and it is therefore not vacated.

                                            ENTERED BY ORDER OF THE COURT




                                            ___________________________________
                                            Deborah S. Hunt, Clerk




                                              -2-